               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:15-CR-3010

vs.                                           MEMORANDUM AND ORDER

SERGIO VALENCIA, SR.,

                   Defendant.

      This matter is before the Court upon initial review of the motion to
vacate under 28 U.S.C. § 2255 filed by the defendant, Sergio Valencia, Sr.
Filing 237. The motion was timely filed less than 1 year after the defendant's
conviction became final. See § 2255(f).
      The Court's initial review is governed by Rule 4(b) of the Rules
Governing Section 2255 Proceedings for the United States District Courts,
which provides:


      The judge who receives the motion must promptly examine it. If it
      plainly appears from the motion, any attached exhibits, and the
      record of prior proceedings that the moving party is not entitled to
      relief, the judge must dismiss the motion and direct the clerk to
      notify the moving party. If the motion is not dismissed, the judge
      must order the United States attorney to file an answer, motion,
      or other response within a fixed time, or to take other action the
      judge may order.


      A § 2255 movant is entitled to an evidentiary hearing unless the motion
and the files and records of the case conclusively show the movant is entitled
to no relief. § 2255(b); Sinisterra v. United States, 600 F.3d 900, 906 (8th Cir.
2010). Accordingly, a motion to vacate under § 2255 may be summarily
dismissed without a hearing if (1) the movant's allegations, accepted as true,
would not entitle the movant to relief, or (2) the allegations cannot be accepted
as true because they are contradicted by the record, inherently incredible, or
conclusions rather than statements of fact. Engelen v. United States, 68 F.3d
238, 240 (8th Cir. 1995); see also Sinisterra, 600 F.3d at 906.


                                BACKGROUND
      The defendant was indicted on one count of conspiracy to structure
transactions in violation of 31 U.S.C. § 5313, one count of conspiracy to commit
money laundering in violation of 18 U.S.C. § 1956, and one count of conspiring
to distribute or possess with intent to distribute 500 grams or more of a mixture
or substance containing methamphetamine in violation of 18 U.S.C. § 841.
Filing 1. The defendant was offered at least one plea agreement, but refused
it. See filing 208 at 22. The matter proceeded to trial, where the defendant was
convicted of conspiring to commit money laundering and conspiring to
distribute or possess with intent to distribute less than 50 grams of a mixture
or substance containing methamphetamine. Filing 136.
      The defendant was sentenced to concurrent terms of 160 months'
imprisonment. Filing 191 at 2. He appealed through trial counsel. Filing 199;
see filing 205. But the U.S. Court of Appeals for the Eighth Circuit affirmed
the judgment. United States v. Valencia, 733 F. App'x 852, 854 (8th Cir. 2018).
This timely § 2255 motion followed. Filing 237.




                                      -2-
                                        DISCUSSION
         The defendant's motion presents two claims—one broad, one narrow—of
ineffective assistance of counsel.1 To establish a claim of ineffective assistance
of counsel, the defendant must show that his attorney's performance was
deficient and that this prejudiced his defense. Strickland v. Washington, 466
U.S. 668, 687 (1984). Deficient performance can be shown by demonstrating
that counsel's performance fell below an objective standard of reasonableness.
Id. at 688. However, the Court's scrutiny of counsel's performance is highly
deferential, because the Court must indulge a strong presumption that
counsel's conduct falls within the wide range of reasonable professional
assistance. Id. at 689.


1.       "Counsel Was Ineffective for Continuous Attempts to Coerce a Guilty
         Plea Instead of Preparing an Adequate Defense and Strategy for Trial"

         The defendant's first claim of ineffective assistance of counsel is that
trial counsel allegedly pressured him to plead guilty, instead of formulating a
strategy to prevail at trial. See filing 237-1 at 6-13. But what the defendant's
allegations demonstrate is not ineffective assistance of counsel—rather, they
describe counsel giving the defendant good advice that he chose to disregard.2
         To begin with, the defendant starts his argument by asserting that "[s]o
intent was counsel on persuading Valencia to take a plea that he


1   The defendant has also submitted affidavits from his wife and sons, generally blaming
Alejandro Memije-Fuentes for the illegal conspiracy. Filing 237-3; filing 237-4; filing 237-5.
But one of the boys testified at trial, filing 212 at 2-70, and the defendant does not argue that
trial counsel was ineffective for failing to call the others. Nor does he articulate a claim of
actual innocence. See Jennings v. United States, 696 F.3d 759, 764 (8th Cir. 2012).

2   That was also the Court's assessment at the time of sentencing. See filing 214 at 108-09.


                                              -3-
communicated not one, two, or three offers, but as many as five. . . ." Filing
237-1 at 6. But "defense counsel has the duty to communicate formal offers
from the prosecution to accept a plea on terms and conditions that may be
favorable to the accused." Missouri v. Frye, 566 U.S. 134, 145 (2012) (emphasis
supplied). The defendant follows that up by contending that "[t]o coerce his
client, after viewing available discovery, [trial counsel] told [the defendant] he
'was fu**ed' and would be looking at a minimum thirty (30) years to Life if he
did not take a plea." Filing 237-1 at 7. But having presided over trial—and so,
having seen the government's evidence in full—the Court finds it hard to
disagree with that assessment. As the Eighth Circuit aptly summarized the
case against the defendant:


      The charges against Valencia arose after police executed a search
      warrant at Valencia's house in California. Police discovered
      methamphetamine, drug records, and approximately $4,000 in
      cash. Valencia was present and admitted that he knowingly
      possessed the methamphetamine. At trial, a witness for the
      prosecution testified that he transported methamphetamine from
      California to Nebraska for Valencia at least six times, and that he
      deposited drug proceeds collected in Nebraska into banks accounts
      controlled by Valencia and his family. Another witness also
      participated in the cross-country deliveries and collections, and
      provided a substantially similar account. The government
      presented bank records from Valencia's landscaping business and
      his immediate family that showed cash deposits from Nebraska
      into the accounts during the time of the trips taken by the
      witnesses.



                                      -4-
Valencia, 733 F. App'x at 853. Only the jury's somewhat unpredictable failure
to   find   that   the   conspiracy   contemplated     500    grams    or   more    of
methamphetamine mixture kept trial counsel's assessment of the evidence
from hitting closer to the mark.
      Essentially, the defendant's argument seems to be that it was somehow
per se deficient performance for trial counsel to advise the defendant to accept
a plea agreement. See filing 237-1 at 7-9. Of course, that's not true: it is, in fact,
counsel's duty to advise his client about the risks of declining a plea deal and
proceeding to trial. United States v. Penoncello, 358 F. Supp. 3d 815, 822 (D.
Minn. 2019) (citing United States v. Herrera, 412 F.3d 577, 580 (5th Cir. 2005));
see Padilla v. Kentucky, 559 U.S. 356, 370 (2010). But even if it had been
deficient performance, the defendant wasn't prejudiced, because he didn't
follow that advice, and he didn't accept a plea agreement.
      To satisfy the prejudice prong of Strickland, the defendant must show
that counsel's error actually had an adverse effect on the defense. Gregg v.
United States, 683 F.3d 941, 944 (8th Cir. 2012). The defendant must do more
than show that the errors had some conceivable effect on the outcome of the
proceeding. Id. Rather, the defendant must show that there is a reasonable
probability that, but for counsel's unprofessional errors, the result of the
proceeding would have been different. Id. A "reasonable probability" is less
than "more likely than not," but it is more than a possibility; it must be
sufficient to undermine confidence in the outcome of the case. Paul v. United
States, 534 F.3d 832, 837 (8th Cir. 2008). Nothing about trial counsel advising
the defendant to accept a plea agreement undermines the Court's confidence
in the outcome of this case.
      Instead, the defendant's contention is that trial counsel displayed
"complete disregard for his client" because counsel did not provide "requisite



                                        -5-
legal advice or discussion of a defense strategy." Filing 237-1 at 10. He
complains that trial counsel did not follow his wishes and effectively consult
with him, filing 237-1 at 11-12, apparently by failing to "plan a defense," filing
237-1 at 9. But that's nothing more than a "Green Lantern" argument: that
somehow, the result of the proceeding would have been different if trial counsel
just had more courage or willpower. It is, however, well-established that
reasonable trial strategy doesn't constitute ineffective assistance of counsel
simply because it's not successful. James v. Iowa, 100 F.3d 586, 590 (8th Cir.
1996). And the defendant hasn't said what his alternative trial strategy would
have been—that is, the defendant has offered nothing to explain what counsel
should actually have done differently that would have changed the outcome.
      To prevail on a claim for ineffective assistance of counsel, the defendant
has the burden of proving that his lawyer's actions were not valid trial
strategy. Thai v. Mapes, 412 F.3d 970 (8th Cir. 2005). And the Court must
avoid second guessing trial strategy. Calkins v. United States, 795 F.3d 896,
897 (8th Cir. 2015). There is a strong presumption that counsel has rendered
adequate assistance and made all significant decisions for tactical reasons
rather than through neglect. Barnes v. Hammer, 765 F.3d 810, 814 (8th Cir.
2014). And if the defendant is to overcome that presumption, he must do
something to show that a different defense strategy would likely have
succeeded at trial. See Gumangan v. United States, 254 F.3d 701, 705 (8th Cir.
2001); see also Mann v. Thalacker, 246 F.3d 1092, 1099 (8th Cir. 2001). The
defendant has not done that here, because he has neither identified any
particular aspect of trial counsel's performance at trial that was deficient or
prejudicial, nor articulated any alternative trial strategy at all—much less
anything that might have changed the outcome.




                                      -6-
2.       "Counsel was Ineffective in Waiving Probation Interview Which
         Resulted in an Incorrect and Unverified Nationality; Then Failed to
         Correct or Notify the Court as Promised"

         The defendant's other argument is more specific: he asserts that perhaps
the "most egregious and damaging" failure of trial counsel was the failure to
correct an error in the presentence report that listed his place of birth as
Mexico, instead of California (where the defendant implies he was born). Filing
237-1 at 13; see filing 189 at 3, 18.3 This, he contends, was an "obviously highly
prejudicial error." Filing 237-1 at 15.
         But it's not prejudicial at all, must less "obviously" or "highly"
prejudicial. The defendant offers no explanation of how he was prejudiced by
the alleged error, nor can the Court conceive of one—and, in fact, the sentence
meted out had nothing to do with the defendant's place of birth. This claim of
ineffective assistance of counsel is also without merit.


                                      CONCLUSION
         The defendant's allegations either entitle him to no relief, or are
contradicted by the record. Accordingly, his § 2255 motion will be summarily
dismissed. A movant cannot appeal an adverse ruling on his § 2255 motion
unless he is granted a certificate of appealability. 28 U.S.C. § 2253(c)(1); Fed.
R. App. P. 22(b)(1). A certificate of appealability cannot be granted unless the
movant "has made a substantial showing of the denial of a constitutional
right." 28 U.S.C. § 2253(c)(2). To make such a showing, the movant must
demonstrate that reasonable jurists would find the Court's assessment of the



3   The sentencing recommendation notes, however, that information received by the probation
officer indicated the defendant "was born in Mexico, but is a U.S. citizen. It is unclear where
the statement that he is a U.S. citizen came from." Filing 190 at 2.


                                             -7-
constitutional claims debatable or wrong. Tennard v. Dretke, 542 U.S. 274, 282
(2004); see also Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012).
      In this case, the defendant has failed to make a substantial showing of
the denial of a constitutional right. The Court is not persuaded that the issues
raised are debatable among reasonable jurists, that a Court could resolve the
issues differently, or that the issues deserve further proceedings. Accordingly,
the Court will not issue a certificate of appealability.


      IT IS ORDERED:


      1.    The defendant's motion to vacate under 28 U.S.C. § 2255
            (filing 237) is denied.


      2.    The Court will not issue a certificate of appealability in this
            matter.


      3.    A separate judgment will be entered.


      Dated this 16th day of May, 2019.


                                             BY THE COURT:



                                             John M. Gerrard
                                             Chief United States District Judge




                                       -8-
